DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement (IDS) filed on 02/23/2020 is considered.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Budhia et al., US 2013/0322457 A1: discloses a multi-homing in an extended bridge that includes both multi-homing of port extenders and multi-homing of end stations. The system comprises a controlling bridge device that receives a packet via an ingress virtual port and determines a destination virtual port link aggregation group based on a destination media access control (MAC) address of an end station in the packet. The controlling bridge device selects one of multiple egress virtual ports of the destination virtual port link aggregation group (see Budhia, abstract).
2. Wang et al., US 2016/0065463 A1: discloses a core backbone (CB) device that receives a packet containing a source port number and a local identifier of a source forwarding chip via a second-level stacking port connected with a source port extender (PE) device. The CB device transmits the packet via a second-level 
3. Raman, US 2012/0287930 A1: discloses a method for receiving a packet at a fabric extender, performing a look up in a flow table at the fabric extender for a flow associated with the packet, processing the packet at the fabric extender based on an entry in the flow table if an entry for the flow is found in the flow table, and forwarding the packet to an upstream network device configured to forward the packet if an entry for the flow is not found in the flow table (see Raman, abstract and Fig. 4).
4. Hato et al., US 2009/0109848 A1: discloses a method for transferring a MAC frame transfer that comprises the steps of setting a destination routing information table in which a set of a source and at least one destination of each MAC frame is recorded in association with a corresponding destination group ID so as to enable searching and alteration thereof, permitting a network administrator to input a set of destinations; if a destination group ID corresponding to the set of destinations is found in a search of the destination routing information table, outputting the found destination group ID; if the destination group ID corresponding to the set of destinations is not found in the search, assigning an unused destination group ID, registering the assigned destination group ID in the destination routing information table, and outputting the assigned destination group ID; (see Hato, abstract and paragraph [0025]).

Allowable Subject Matter
Claims 1-6 and 13-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to Intelligent Resilient Framework (IRF) connecting multiple Port Extender devices to a Controlling Bridge device.
The closest prior of records fails to teach the allowable features of claims 1-6 and 13-18.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 13, the claimed limitations “analyzing, by the CB device, a unique identifier of the PE device from the packet;
querying, by the CB device, an array table when the first port is not included in any of aggregation groups;
selecting, by the CB device, an idle first aggregation group identifier when the unique identifier of the PE device does not exist in the array table;
creating, by the CB device, a first aggregation group corresponding to the first aggregation group identifier, adding the first port to the first aggregation group, and
recording a correspondence between the first aggregation group identifier and the unique identifier of the PE device in the array table” is considered to be allowable in 
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/25/2021